In the above case of Z. Kalai, it appeared in evidence that after the acquittal of Freitas, he went to the Deputy-Sheriff, J. W. Moanauli, for his bail money of $200. It was handed to him and he counted out $50 on the table and pushed it over to the Deputy-Sheriff, who asked if it was a bribe, and said if it was so intended, the door was open for him to get out of. On Freitas saying that he wished the witnesses who had sworn *262against him sued for their accounts in his store, amounting to about $95, the Deputy-Sheriff, who is an attorney licensed for the Lower Courts, took it as a retainer. None of these accounts have as yet been collected by the Deputy-Sheriff. This affair has a bad appearance. It is not proper for a prosecuting officer to act as an attorney in a civil matter which has a close connection with a- criminal case.
We deem it our duty to cancel Mr. Moanauli’s license to practice, and it is so ordered.